       Case 2:19-cr-00240-JAM Document 23 Filed 10/15/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI NEGIN, #250376
     Assistant Federal Defender
3
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700
5    Fax: 916-498-5710
     Lexi_negin@fd.org
6
7    Attorney for Defendant
     VICTOR BARRAZA
8
9                                IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                 ) Case No. 2:19-cr-00240-JAM
12                                              )
                       Plaintiff,               ) STIPULATION AND ORDER TO
13                                              ) CONTINUE STATUS CONFERENCE
              vs.                               )
14                                              ) Date: October 20, 2020
      VICTOR BARRAZA,                           ) Time: 9:30 a.m.
15                                              ) Judge: Hon. John A. Mendez
                       Defendant.               )
16                                              )
                                                )
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective

19   counsel, United States Attorney McGregor W. Scott, through Assistant United States Attorney

20   Justin Lee, attorneys for Plaintiff and Federal Defender Heather Williams, through Assistant

21   Federal Defender Lexi Negin, attorneys for defendant Victor Barraza that the Status Conference

22   set for October 20, 2020 be continued to December 15, 2020.

23           In light of the COVID-19 pandemic, defense counsel requires additional time to review

24   discovery, conduct investigation and mitigation.

25           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

26   excluded from this order’s date through and including December 15, 2020, pursuant to 18 U.S.C.

27   §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local Code T4,

28

     Stipulation and Order to Continue Status       -1-         United States v. Barraza, 2:19-cr-00240-JAM
     Conference
       Case 2:19-cr-00240-JAM Document 23 Filed 10/15/20 Page 2 of 3


1
     based upon defense preparation.
2
3
                                                 Respectfully submitted,
4
      Dated:October 14, 2020                    HEATHER E. WILLIAMS
5                                               Federal Defender

6                                               s/ Lexi Negin
                                                LEXI NEGIN
7                                               Assistant Federal Defender
                                                Attorney for Defendant
8                                               VICTOR BARRAZA

9
10   Dated: October 14, 2020                    McGREGOR W. SCOTT
                                                United States Attorney
11
                                                /s/ Justin Lee
12                                              JUSTIN LEE
                                                Assistant Unied States Attorney
13                                              Attorney for Plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order to Continue Status     -2-         United States v. Barraza, 2:19-cr-00240-JAM
     Conference
       Case 2:19-cr-00240-JAM Document 23 Filed 10/15/20 Page 3 of 3


1
                                                   ORDER
2
             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3
     stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4
     its Order. The Court specifically finds the failure to grant a continuance in this case would deny
5
     counsel reasonable time necessary for effective preparation, taking into account the exercise of
6
     due diligence. The Court finds the ends of justice are served by granting the requested
7
     continuance and outweigh the best interests of the public and defendant in a speedy trial.
8
             The Court orders the time from the date of this order, up to and including December 15,
9
     2020, shall be excluded from computation of time within which the trial of this case must be
10
     commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11
     [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12
     ordered the October 20, 2020 status conference shall be continued until December 15, 2020, at
13
     9:30 a.m.
14
15
16   DATED: October 14, 2020                          /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
17
                                                      UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order to Continue Status         -3-          United States v. Barraza, 2:19-cr-00240-JAM
     Conference
